—Judgment unanimously affirmed. Memorandum: Defendant’s knowing, voluntary and intelligent waiver of the right to appeal *831forecloses our review of defendant’s contention concerning the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 736; People v Seaberg, 74 NY2d 1, 11). Contrary to the contention of defendant, he was properly sentenced as a second felony offender (see, Penal Law § 70.06 [1] [b]). Furthermore, contrary to the contention raised by defendant in his pro se supplemental brief, the waiver of the right to appeal encompassed the contention that defendant was denied effective assistance of counsel (cf., People v Ferguson, 192 AD2d 800, lv denied 82 NY2d 717), and, in any event, that contention is without merit (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Niagara County Court, Fricano, J. — Sodomy, 1st Degree.) Present— Denman, P. J., Hayes, Hurlbutt, Scudder and Balio, JJ.